                                           Case 3:20-cv-02847-RS Document 12 Filed 09/21/20 Page 1 of 3




                                   1                                UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3
                                        MATTHEW M. FOCKAERT,
                                   4                                                     Case No. 20-cv-02847-RS (PR)
                                                      Petitioner,
                                   5
                                               v.                                        ORDER TO SHOW CAUSE
                                   6
                                        C. KOENIG,
                                   7
                                                      Respondent.
                                   8

                                   9

                                  10                                        INTRODUCTION
                                  11          Petitioner seeks federal habeas relief under 28 U.S.C. § 2254 from his state
                                  12   convictions and sentence. The petition for such relief is now before the Court for review
Northern District of California
 United States District Court




                                  13   pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases.
                                  14          The petition states cognizable claims. Respondent shall file a response to the
                                  15   petition on or before January 18, 2021.
                                  16                                         BACKGROUND
                                  17          According to the petition, in 2018 petitioner pleaded nolo contendere in the
                                  18   Humboldt County Superior Court to charges of attempted second degree murder and false
                                  19   imprisonment and to a sentencing enhancement for personally inflicting great bodily injury
                                  20   while committing or attempting to commit a felony. (Pet., Dkt. No. 1 at 2.) A sentence of
                                  21   10 years was imposed. (Id. at 1.)
                                  22          Petitioner filed no direct appeals, but he did petition for state collateral relief, which
                                  23   was denied. (Id. at 2-4.) This federal habeas petition followed.
                                  24                                           DISCUSSION
                                  25          This Court may entertain a petition for writ of habeas corpus “in behalf of a person
                                  26   in custody pursuant to the judgment of a State court only on the ground that he is in
                                  27   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  28   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                           Case 3:20-cv-02847-RS Document 12 Filed 09/21/20 Page 2 of 3




                                   1   “award the writ or issue an order directing the respondent to show cause why the writ
                                   2   should not be granted, unless it appears from the application that the applicant or person
                                   3   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
                                   4   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                   5   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                   6          As grounds for federal habeas relief, petitioner claims his sentence violates his
                                   7   federal constitutional rights in the ways described in the petition, (Pet., Dkt. No. 1 at 5).
                                   8   When liberally construed, these allegations state claims for relief.
                                   9                                          CONCLUSION
                                  10          1. The Clerk shall serve electronically a copy of this order upon the respondent and
                                  11   the respondent’s attorney, the Attorney General of the State of California, at the following
                                  12   email address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto are
Northern District of California
 United States District Court




                                  13   available via the Electronic Case Filing System for the Northern District of California.
                                  14   The Clerk shall serve by mail a copy of this order on petitioner.
                                  15          2. On or before January 18, 2021, respondent shall file with the Court and serve
                                  16   on petitioner an answer conforming in all respects to Rule 5 of the Rules Governing
                                  17   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted
                                  18   based on petitioner’s cognizable claims. Respondent shall file with the answer and serve
                                  19   on petitioner a copy of all portions of the state trial record that previously have been
                                  20   transcribed and that are relevant to a determination of the issues presented by the petition.
                                  21          3. If petitioner wishes to respond to the answer, he shall do so by filing a traverse
                                  22   with the Court and serving it on respondent’s counsel within thirty (30) days of the date the
                                  23   answer is filed.
                                  24          4. In lieu of an answer, respondent may file, on or before January 18, 2021, a
                                  25   motion to dismiss on procedural grounds, as set forth in the Advisory Committee Notes to
                                  26   Rule 4 of the Rules Governing Section 2254 Cases. If respondent files such a motion,
                                  27   petitioner shall file with the Court and serve on respondent an opposition or statement of
                                  28                                                                            ORDER TO SHOW CAUSE
                                                                                                               CASE NO. 20-cv-02847-RS
                                                                                      2
                                           Case 3:20-cv-02847-RS Document 12 Filed 09/21/20 Page 3 of 3




                                   1   non-opposition within thirty (30) days of the date the motion is filed, and respondent shall
                                   2   file with the Court and serve on petitioner a reply within fifteen (15) days of the date any
                                   3   opposition is filed.
                                   4          5. Petitioner is reminded that all communications with the Court must be served on
                                   5   respondent by mailing a true copy of the document to respondent’s counsel.
                                   6          6. It is petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                   7   Court and respondent informed of any change of address and must comply with the
                                   8   Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
                                   9   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  10          7. Upon a showing of good cause, requests for a reasonable extension of time will
                                  11   be granted provided they are filed on or before the deadline they seek to extend.
                                  12          8. The filing fee has been paid. (Dkt. No. 7.)
Northern District of California
 United States District Court




                                  13          9. The Clerk shall amend the docket to reflect that C. Koenig, the warden of the
                                  14   prison in which petitioner is housed, is the sole respondent in this action. Petitioner also
                                  15   named Ralph Diaz, the Secretary of the CDCR, as a respondent in addition to Koenig.
                                  16   Koenig, not Diaz, is the sole proper respondent here, as he is the custodian having day-to-
                                  17   day control over petitioner, the only person who can produce “the body” of the petitioner.
                                  18   Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (quoting Guerra v. Meese,
                                  19   786 F.2d 414, 416 (D.C. Cir. 1986)). The Clerk shall terminate Diaz as a respondent.
                                  20          IT IS SO ORDERED.
                                  21                    21 2020
                                       Dated: September ___,
                                                                                         _________________________
                                  22
                                                                                             RICHARD SEEBORG
                                  23                                                       United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28                                                                          ORDER TO SHOW CAUSE
                                                                                                             CASE NO. 20-cv-02847-RS
                                                                                     3
